708 N.W.2d 385 (2006)
474 Mich. 1020
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
John Andrew DORN, Defendant-Appellant.
Docket No. 129644, COA No. 260553.
Supreme Court of Michigan.
January 27, 2006.
On order of the Court, the application for leave to appeal the August 16, 2005 *386 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
MARILYN J. KELLY, J., dissents and states as follows:
I would remand to allow defendant his appeal as of right. Defendant lost that right because of the late filing of his petition. He alleges prison officials caused the late filing by delaying the mailing of his petition. This is another case that cries out for the Supreme Court to take action to adopt a prison mailbox rule in Michigan.